DETAILED ACTION
Claims 1, 3, 9-11 and 14-26 are examined herein.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3, 9-11, 14-19 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart in view of Huang, Winter, Woychik (5,169,666) and Zdenek. 
Goedhart: THE COMPOSITION OF HUMAN MILK AS A MODEL FOR THE DESIGN OF INFANT FORMULAS: RECENT FINDINGS AND POSSIBLE APPLICATIONS; Nutrition Research Reviews (1994), 7, 1-23.

Huang: The Essential Amino Acid Requirements of Infants; Layout and printing by: Gildeprint Drukkerijen - Enschede, The Netherlands © 2012 Lisha Huang, Rotterdam, The Netherlands.

Winter: Breast Milk Custom Formulated For Baby’s Gender; February 19, 2014 at: https://web.archive.org/web/20140302064205/https://www.iflscience.com/health-and-medicine/breast-milk-custom-formulated-baby’s-gender/

Zdenek: EP 1 048 226 81; published 8/31/2005.
 
With regard to the prior art, the term/phrase "gender specific synthetic nutritional compositions” encompasses: any synthetic nutritional composition, intended to be consumed by an infant that is specifically adapted to the nutritional needs of either a female or male infant, as disclosed on pg. 4, lines 10-12 of the pending Specification.

With regard to the prior art, the claimed gender of the composition/s encompasses that such compositions are for infants having the claimed gender.

Independent Claims 1, 9 and 10
Method of administering a nutrition system to infants of up to 1 month of age  
Goedhart teaches about methods of modeling human milk for making infant formula (i.e. synthetic nutritional compositions for making)(ti.), wherein such formulas are fed/administered to infants for the first two month (see Title and the 1st para. of Protein Quality), including amino acids (3rd para. of Protein Quantity) which provides the use of synthetic nutritional compositions for age specific infants.
Goedhart shows many examples of formulas (human or synthetic) being administered to infants for its nutritional value (see Protein Quantity, or Protein Quality, to name a couple), which encompasses the use of multiple specific formulas and therefore provides the claimed nutritional system, meaning a group of compositions, for infants of a specific age.



Therefore, Goedhart provides a method for providing nutrition, wherein a nutritional system is provided that comprises multiple synthetic nutritional compositions (i.e. infant formula), which are administered to infants having an age that encompasses those of up to 1 month of age.

Histidine in the nutritional system
Goedhart teaches the use of amino acids (3rd para. of Protein Quantity), however, does not discuss the use of phenylalanine in the nutritional compositions.
Huang also teaches methods of making infant formulas (0006+), including at least 5 formulations (i.e. a nutritional system) (Table 1), all comprising amino acids, including histidine in amounts of 20 to 36 mg/kg/day (Table 2).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making infant formulas with amino acids, as the modified teaching above, to include the specifically claimed amino acid, histidine, as claimed, because Huang illustrates that the art finds histidine to be suitable for similar intended uses, including methods of making infant formulas with amino acids (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.

The modified teaching, in Huang, shows that each formula has varying concentrations.



Ratio between histidine content of formulas A and B
The modified teaching, in Huang, provides that histidine can be used in amounts of 20 to 36 mg/Kg/day (Table 2), which provides a range that makes obvious the use of separate formulas comprising histidine at first and second concentrations having a ratio of 1:3.9 to 1:1.001, as claimed. 

Intended use of infant formulas based on gender
Goedhart provides that more than one formula is used based on the age of the infant (as discussed above), which encompasses the use of multiple specific formulas, including one for only female and another for only male infants, because:
1) when formulas are provided to groups of infants, including both male and female infants, as in Goedhart, the administration is by a single bottle being used to feed a single infant, therefore, only a female and only a male are fed their respective formulas from their specific bottles; and
2) in this specific case, the various permutations of gender type is so small (male and/or female, disclosed (i.e. specific) or not (neutral)) the teaching is as comprehensive and fully as if it had written the name of each permutation.
See, MPEP 2144.08.II.4 that discusses that when a genus is so small that, when considered in light of the totality of the circumstances it would anticipate the claimed species or subgenus because one skilled in the art would envisage each member of the genus, especially when the total circumstances involved include a limited number of variations for the genus, including in this case, when there are only two alternatives.

Therefore, Goedhart’s teaching of multiple infant formulas encompasses the claim of a nutritional system comprising:
two compositions: 
a male gender specific synthetic nutritional composition for an infant up to 1 month of age; and 
a female gender specific synthetic nutritional composition for an infant up to 1 month of age.

Although Goedhart teaches that nutritional infant formulas are modeled to human breastmilk (ti.), the teaching is not specific about nutritional infant formulas being for specific genders.
Winter also teaches about using nutritional infant formulas and that human breastmilk is gender specific (see entire short article).
Therefore, it would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of using synthetic nutritional infant formulas, as Goedhart, to include a step wherein said formulas are gender specific, as claimed, because Goedhart teaches that synthetic infant formulas are modeled to human breastmilk, and Winter provides that human breast milk is beneficially gender specific, which means that given the desire to model human breastmilk one of skill would have a reasonable expectation that human breast milk being modeled is gender specific.


Additional ingredients
The modified teaching, does not discuss additional ingredients, as claimed.
Woychik (5,169,666) also teaches methods of making synthetic infant formula to simulate human milk (ab.), wherein amino acids like histidine are used (5, 65+) and further provides the use of additional ingredients, including: bovine milk fat (4, 8+ and Table 2).
Zdenek also teaches methods of making synthetic infant formula to simulate human milk (0002+), wherein amino acids like histidine are used (0006+) and further provides the use of additional ingredients, including: soy protein, rice protein, corn protein, oat protein, barley protein, wheat protein, rye protein, pea protein, egg protein, sunflower seed protein, potato protein, fish protein, meat protein, saccharose, maltodextrin, starch, palm olein, high oleic sunflower oil, fish oil, and maltodextrin (i.e. malto-oligosaccharides) (see the Table starting at bottom of pg. 4).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making human formulas tailored after human milk, as the modified teaching above, to include additional ingredients, as claimed, because the combination of Woychik and Zdenek illustrate that the art finds them to be suitable for similar intended uses, including methods of making human formulas tailored after human milk (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.



As for claim 9, the modified teaching, in Huang also provides that multiple infant formulas, comprise varying amount of amino acids, including histidine (Tables 1 and 2), wherein providing infants with sufficient amount of amino acids is essential for growth (bottom of pg. 9+). Such a teaching explicitly provides that optimum amounts of amino acids are fed to an infant.

As for claim 10, the modified teaching, in Huang provides methods of making multiple infant formulas (i.e. a nutritional system) (Table 1) for the benefit of essential growth which reads on the method treating, protecting or mitigate sub optimal growth and development of an infant, as claimed.

Dependent claims
As for claim 3, as discussed above the multiple formulas provided are all infant formulas, as claimed.

As for claim 11, as for the nutritional system being made/prepared from a gender neutral synthetic nutritional composition: since the modified teaching encompasses that the multiple infant formulas (i.e. nutritional system) include those for infants which encompasses those for males and or females, disclosed (i.e. specific) or not (neutral), the teaching makes obvious the use of a synthetic nutritional compositions (i.e. infant formulas) for infants wherein the gender is neutral.  


Further, since the nutritional system includes infant formulas for infants of an undefined gender (i.e. gender neutral infants), it would be reasonable for one of skill to expect a step of preparing the system from said formulas has occurred.

As for claims 14-19, the modified teaching, in Huang, provides that histidine can be used in amounts of 20 to 30 mg/Kg/day (Table 2), which provides a range that encompasses the claim of separate infant formulas comprising histidine at first and second concentrations, which encompasses a ratio between a first concentration and a second concentration of:
1:3.9 to 1:1.04, as in claims 14, 16 and 18; and 
1:3.6 to 1:1.09, as in claim 15, 17 and 19.

As for claims 24-26, Goedhart teaches the infant formulas are fed/administered to infants for the first two month (see Title and the 1st para. of Protein Quality), which encompasses infants having the age of 2 weeks to 1 month.  








Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goedhart in view of Huang, Winter, Woychik (5,169,666) and Zdenek, as applied to claims 1, 3, 9-11, 14-19 and 24-26 above, further in view of Zhang.
Zhang: Amino Acid Profiles in Term and Preterm Human Milk through Lactation: A Systematic Review; Nutrients. 2013 Dec; 5(12): 4800–4821.

As for claims 20, 22 and 23, Goedhart teaches modeling human milk for making infant formula (i.e. synthetic nutritional compositions for making )(ti.), by using amino acids  (3rd para. of Protein Quantity), however, does not discuss the use of isoleucine in a concentration of 50.5 to 103.3 mg per 100 g, as claimed.
Zhang also teaches about human milk and that it provides isoleucine concentrations of 51.6 to 93.5 mg/100 mL (Table 4), which encompasses the claimed range of isoleucine in a concentration of 50.5 to 103.3 mg per 100 g and 51.1 to 155.5 mg per 100 g.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using infant milk comprising isoleucine, as the modified teaching above, to include isoleucine in concentrations as claimed, because Zhang illustrates that the art finds encompassing ranges to be suitable for similar intended uses, including methods of using infant milk comprising isoleucine (see MPEP 2144.07), which further shows that it was known for such a thing to have been done.





As for the claimed concentrations of valine, the modified teaching, in Zhang, provides concentration of 54.8 to 125.3 mg/100 mL (Table 4), which encompasses the claimed valine ranges of: 51.1 to 249.6 mg per 100 g; and  56.9 to 149.9 mg per 100 g, as claimed.

As for claim 21, the modified teaching above, in Zhang, provides from 24.6 to 57.0 mg/100 mL of histidine (Table 4), which encompasses infant formulas having a concentration of the histidine, of:
29.4 to 110.3 mg per 100 g (0.0294 wt% to 0.1103 wt%), and 
28.2 to 80.8 mg per 100 g (0.0282 wt% to 0.080 wt%).  

Proposed Allowable Subject Matter
The following are proposed claim amendments that would put this case in condition for allowance.  
Claim 1. A method for providing nutrition, the method comprising: 
providing a nutritional system comprising a female gender specific synthetic nutritional composition comprising histidine at a first concentration, the nutritional system further comprising a male gender specific synthetic nutritional composition comprising histidine at a second concentration, a ratio between the first concentration and the second concentration is 1:3.9 to 1:1.2; 
only administering the female gender specific synthetic nutritional composition to female infants up to 1 month of age, wherein no male infants are administered said female gender specific synthetic nutritional composition; and 
only administering the male gender specific synthetic nutritional composition to  male infants up to 1 month of age, wherein no female infants are administered said male gender specific synthetic nutritional composition; 
at least one of the female gender specific synthetic nutritional composition or the male gender specific synthetic nutritional composition further comprising an additional ingredient selected from the group consisting of soy protein, rice protein, corn protein, oat protein, barley protein, wheat protein, rye protein, pea protein, egg protein, sunflower seed protein, potato protein, fish protein, meat protein, saccharose, maltodextrin, starch, palm olein, high oleic sunflower oil, high oleic safflower oil, canola oil, fish oil, coconut oil, bovine milk fat, fructo- oligosaccharides (FOS), galacto-oligosaccharides (GOS), isomalto-oligosaccharides (IMO), xylo-oligosaccharides (XOS), arabino-xylo oligosaccharides (AXOS), mannan-oligosaccharides (MOS), soy oligosaccharides, glycosylsucrose (GS), lactosucrose (LS), lactulose (LA), palatinose-oligosaccharides (PAO), malto-oligosaccharides, gums and/or hydrolysates thereof, pectins and/or hydrolysates thereof, and mixtures thereof.  
NOTE: The ratio of histidine between the first concentration and the second concentration must be amended to establish criticality of the amounts of histidine between the two formulas, otherwise ranges of histidine that are close would be obvious, meaning it would be obvious to administer a single formula to male or female prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).

Claim 9. A method for providing an optimum amount of amino acids to an infant, the method comprising: 
providing a nutritional system comprising a female gender specific synthetic nutritional composition comprising histidine at a first concentration, the nutritional system further comprising a male gender specific synthetic nutritional composition comprising histidine at a second concentration, a ratio between the first concentration and the second concentration is 1:3.9 to 1:1.2; 
only administering the female gender specific synthetic nutritional composition to female infants up to 1 month of age, wherein no male infants are administered said female gender specific synthetic nutritional composition; and 
only administering the male gender specific synthetic nutritional composition to  male infants up to 1 month of age, wherein no female infants are administered said male gender specific synthetic nutritional composition; 
at least one of the female gender specific synthetic nutritional composition or the male gender specific synthetic nutritional composition further comprising an additional ingredient selected from the group consisting of soy protein, rice protein, corn protein, oat protein, barley protein, wheat protein, rye protein, pea protein, egg protein, sunflower seed protein, potato protein, fish protein, meat protein, saccharose, maltodextrin, starch, palm olein, high oleic sunflower oil, high oleic safflower oil, canola oil, fish oil, coconut oil, bovine milk fat, fructo- oligosaccharides (FOS), galacto-

Claim 10. A method to treat, protect or mitigate sub optimal growth and development of an infant, the method comprising: providing a nutritional system comprising a female gender specific synthetic nutritional composition comprising histidine at a first concentration, the nutritional system further comprising a male gender specific synthetic nutritional composition comprising histidine at a second concentration, a ratio between the first concentration and the second concentration is 1:3.9 to 1:1.2; 
only administering the female gender specific synthetic nutritional composition to female infants up to 1 month of age, wherein no male infants are administered said female gender specific synthetic nutritional composition; and 
only administering the male gender specific synthetic nutritional composition to  male infants up to 1 month of age, wherein no female infants are administered said male gender specific synthetic nutritional composition; 
at least one of the female gender specific synthetic nutritional composition or the male gender specific synthetic nutritional composition further comprising an additional ingredient selected from the group consisting of soy protein, rice protein, corn protein, oat protein, barley protein, wheat protein, rye protein, pea protein, egg protein, sunflower seed protein, potato protein, fish protein, meat protein, saccharose, 

Claims 5 and 14-19. Canceled

Reasons for allowance of the proposed claims: It is known in the art to 
only administer infant formula to female infants up to 1 month of age, wherein no male infants are administered said infant formula; and only administering infant formula to male infants up to 1 month of age, wherein no female infants are administered said infant formula; wherein said formulas have different histidine contents; however, it is not known to administer said infant formulas to the distinct groups, wherein the infant formula fed to females has a histidine at a first concentration and the infant formula fed to males has a histidine at a second concentration, wherein a ratio between the first concentration and the second concentration is 1:3.9 to 1:1.2.




Response to Arguments
It is asserted, that the Examiner's Answer, Claims 1, 3, 9-11, 14-19 and 24-26 are rejected under 35 U.S.C. @ 103 as unpatentable over Nutrition Research Reviews (1994), 7, 1-23 to Goedhart ("Goedhart") in view of The Essential Amino Acid Requirements of Infants to Huang ("Huang"), Breast Milk Custom Formulated For Baby's Gender; February 19, 2014 to Winter ("Winter"), U.S. Patent No. 5,169,666 to Woychik ("Woychik"), and EP 104822681 to Zdenek ("Zdenek"). Claims 20-23 are rejected under 35 U.S.C. @ 103 as unpatentable over Goedhart in view of Huang, Winter, Fiore, U.S. Patent No. 5,169,666 to Woychik ("Woychik"), and Zdenek and Nutrients, 2013 Dec; 5(12): 4800-482 1 to Zhang ("Zhang"). Applicant respectfully traverses these rejections. 
Amended independent Claims 1, 9 and 10 each recite, in part, providing a nutritional system comprising a female gender specific synthetic nutritional composition comprising histidine at a first concentration, the nutritional system further comprising a male gender specific synthetic nutritional composition comprising histidine at a second concentration, a ratio between the first concentration and the second concentration is 1:3.9 to 1:1.001; administering the female gender specific synthetic nutritional composition only to a female infant up to 1 month of age; and administering the male gender specific synthetic nutritional composition only to a male infant up to 1 month of age. 




In light of this finding Applicant has developed gender specific nutritional compositions and nutritional systems comprising same that reflect these identified gender differences. Prior to aforementioned findings, the skilled person has no incentive to develop such gender specific synthetic nutritional compositions or to include them in nutritional systems. See specification, page 2, lines 18-21. 
In contrast to the claimed invention, the cited references alone or in combination fail to render obvious the present claims. For example, Goedhart, Huang, Winter, Woychik and Zdenek alone or in combination fail to disclose or suggest administering the female/male gender specific synthetic nutritional composition comprising histidine at a first/second concentration only to a female/male infant up to 1 month of age and the specific ratio of 1:3.9 to 1:1.001 between the first concentration and the second concentration, as required by independent Claim 1. 



As noted above, the independent claims have been amended without prejudice or disclaimer to each recite "administering the female gender specific synthetic nutritional composition only to a female infant up to 1 month of age; and administering the male gender specific synthetic nutritional composition only to a male infant up to 1 month of age." In an attempt to remedy the deficiencies of Goedhart, the Patent Office cites Winter along with the other secondary references. For example, the Patent Office alleges that Winter teaches "about using nutritional infant formulas and that human breast milk is gender specific."
However, Winter merely discloses that fat content and calcium content in mammal milk can differ by gender of the child. Winter neither discloses nor suggests any difference in the histidine content of the breastmilk for different genders and thus does not remedy the deficiencies of Goedhart. Specifically, Winter neither discloses nor 
The other secondary references do not remedy the deficiencies of Goedhart either. In this regard, Huang is entirely directed to essential amino acid requirements of infants. The Examiner alleges that Goedhart as modified by Huang "provides that histidine can be used in amounts of 20 to 36 mg/Kg/day (Table 2), which provides a range that makes obvious the use of separate formulas comprising histidine at first and second concentrations having a ratio of 1:3.9 to 1 :1.001."7 
Although Huang discloses a range, the disclosure does not make it obvious to use different concentrations whatsoever. Huang further does not suggest gender differences.  Huang fails to disclose or suggest any use of histidine in the gender specific nutritional, let alone the recited ratio between the histidine concentrations in the female and male gender specific synthetic nutritional compositions. 
For example, Table 2 in Huang (reproduced below) in fact shows the average intakes of breastfed infants from 1 to 6 months of age, and Table 2 in Huang indicates that the average intake of histidine for breastfed non-gender specific infants from 1 to 6 months of age was 20 to 36 mg/Kg/day. Contrary to the Patent Office's allegation, nothing in Huang suggests any difference of histidine in the composition of the 
Thus, Huang fails to remedy the deficiencies of Goedhart regarding the use of histidine in the gender specific nutritional and the recited ratio between the histidine concentrations in the female and male gender specific synthetic nutritional compositions. 
Further, Woychik and Zdenek were merely relied on for the alleged disclosure of histidine used in synthetic infant formulas. Both Woychik and Zdenek merely disclose methods of making synthetic infant formula to simulate human milk, wherein amino acids like histidine are used. Nothing in these references teaches or suggests any gender-specific differences in the composition of the breastmilk. 
For example, nothing in Woychik or Zdenek suggests any difference of histidine in the composition of the breastmilk itself for different genders. Thus, none of the cited references disclose or suggest different histidine concentrations in female/male gender specific synthetic nutritional compositions and the specific ratio thereof. 
Therefore, the skilled artisan without hindsight would not have been motivated to modify Goedhart with the secondary references alone or in combination to include the 
Applicant respectfully submits that the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so. Further, the U.S. Supreme Court stated that "there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. Here, there is no such rational underpinning to support the alleged obviousness. 
Here, the Patent Office apparently used Applicant's claimed inventions as a guide to reconstruct the cited references to arrive at the claimed invention. However, this approach does not, per se, provide a basis for rejecting the claims as obvious under 35 U.S.C. § 103. 
Care must be taken to avoid hindsight reconstruction by using 'the patent in suit 
as a guide through the maze of prior art references, combining the right references 
in the right way so as to achieve the result of the claims in suit.' Moreover, conclusory statements that lack a factual basis cannot support an obviousness rejection. Such rejections must rest on a factual basis, and these facts must be interpreted without hindsight reconstruction of the claimed invention from the prior art and without resort to 
speculation, unfounded assumptions or hindsight driven review using Appellant's disclosure as a guide to supply deficiencies in that factual basis.13 

For the foregoing reasons, Applicant respectfully requests reconsideration of the above- identified patent application and earnestly requests an early allowance of the same. In the event there remains any impediment to allowance of the claims which could be clarified in a telephonic interview, the Examiner is respectfully requested to initiate such an interview with the undersigned. 
In response, responses to arguments presented, in the Appeal Brief of 9/16/2021, were presented in the Examiner’s Answer of 11/19/2021.
Applicant amends the claim to state that the gender specific formulas are administered only to a male and only to a female infant.  Since formulas are administered by way of a bottle to only one infant at a time, this amendment does not overcome the previous rejection.  However, in light of Applicants amendments, the examiner proposes further claim amendments to place the claims in condition for allowance, give there are exclusion limitations presented and the histidine concentration ratio is modified wherein the first and second concentrations administered, do not have overlapping ranges.  
Currently, the claimed histidine ratio is 1 part for the first concentration, and 1.001 to 3.9 parts for the second concentration.  The values of 1.0 and 1.001 are so close that a prima facie case of obviousness exists, therefore a single formula could be used to feed both genders, a first and second batch of the same formula would read on 
For the sake of obviousness, the ratio values of 1.0 and 1.1 would be considered close enough to be obvious, as they are about the same number, however the values of 1.0 and 1.2 would not be close enough to be considered obvious, this is why they are suggested.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goudoever (2013/0079276) teaches the administration of infant formula having histidine to male infants only (0026, 0044, 0057 and Table 1).
Samuel teaches that formulas prepared from the same ingredients (fat-free milk solids, a mixture of corn and coconut oils, lactose, vitamins and minerals) were fed ad libitum to fifteen full-term female infants, wherein all but one completed the proposed period of observation to age 112 days. Said teaching provides the administration of infant formula having histidine (comprised in the milk solids) to female infants only.
Samuel: Influence of formula concentration on caloric intake and growth of normal infants; April 1975; Acta Paediatrica 64(2):172-81; DOI: 10.1111/j.1651-2227.1975.tb03818.x

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793